                            Case 19-41653 Doc 15            Filed 07/18/19      Entered 07/18/19 10:38:32         Desc Main
                                                                                                                         ForDocument
                                                                                                                              amended Page
                                                                                                                                      plans1 of 8
                                                                                                                                             only:
Fill in this information to identify your case:
                                                                                                                             ❑Check if this amended plan is filed prior
 Debtor 1                    Todd                   Eugene                Lafavor                                            to any confirmation hearing.
                             First Name             Middle Name          Last Name
                                                                                                                             ❑Check if this amended plan is filed in
                                                                                                                             response to an initial denial order or a
 Debtor 2
 (Spouse, if filing)         First Name             Middle Name          Last Name
                                                                                                                             continuance that counted as an initial denial.
                                                                                                                             List the sections which have been changed
 United States Bankruptcy Court for the:                             Eastern District of Texas                               by this amended plan:
 Case number                       19-41653-BTR-13
 (if known)


TXEB Local Form 3015-a
                                                                 CHAPTER 13 PLAN
                                                                                                                                                            Adopted: Dec 2017

Part 1: Notices

               1
To Debtor :            This plan form is designed for use when seeking an initial confirmation order. It sets out options that may be
                       appropriate in some cases, but the presence of an option on the form does not indicate that the option is
                       appropriate in your circumstances. When you file this Plan, you must serve a copy of it upon each party listed
                       on the master mailing list (matrix) of creditors as constituted by the Court on the date of service and
                       evidence that service through a Certificate of Service affixed to this document that attaches a copy of the
                       matrix of creditors which you served. The most current matrix in this case is available under the “Reports”
                       tab of the CM-ECF system.

To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                     You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do
                     not have an attorney, you may wish to consult one.
                     If you oppose any permanent treatment of your claim as outlined in this plan, you or your attorney must file an
                     objection to confirmation of this Plan. An objection to confirmation must be filed at least 14 days before the date set for
                     the plan confirmation hearing. That date is listed in ¶ 9 of the Notice of Chapter 13 Bankruptcy Case issued in this case.
                     The objection period may be extended to 7 days prior to the confirmation hearing under the circumstances specified in
                     LBR 3015(f). In any event, the Court may confirm this plan without further notice if no objection to confirmation is
                     timely filed.

                     Regardless of whether you are listed in the Debtor’s matrix of creditors or in the Debtor’s schedules, you must timely
                     file a proof of claim in order to be paid under this Plan. The deadline for filing claims is listed in ¶ 8 of the Notice of
                     Chapter 13 Bankruptcy Case issued in this case. Disbursements on allowed claims will begin on the Trustee’s next
                     scheduled distribution date after the Effective Date of the Plan. See § 9.1.

                     The Debtor must check one box on each line to state whether or not the plan includes each of the following
                     items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set
                     out later in the Plan.


1.1     A limit on the amount of an allowed secured claim through a final determination of                                              ❑ Included              ✔ Not
                                                                                                                                                                ❑
        the value of property constituting collateral for such claim, as set forth in § 3.10 of                                                               Included
        this Plan, which may result in a partial payment or no payment at all to the secured
        creditor.


1.2     Avoidance of a judicial lien or a nonpossessory, nonpurchase-money security                                                     ❑ Included              ✔ Not
                                                                                                                                                                ❑
        interest, as set forth in § 3.9 of this Plan.                                                                                                         Included


1.3     Potential termination and removal of lien based upon alleged unsecured status of                                                ❑ Included              ✔ Not
                                                                                                                                                                ❑
        claim of lienholder, as set forth in § 3.11 of this Plan.                                                                                             Included


1.4     Nonstandard provisions as set forth in Part 8.                                                                                  ✔ Included
                                                                                                                                        ❑                       ❑ Not
                                                                                                                                                              Included


        1
            The use of the singular term “Debtor” in this Plan includes both debtors when the case has been initiated by the filing of a joint petition by spouses.
                    Case 19-41653   Doc 15   Filed 07/18/19   Entered 07/18/19 10:38:32   Desc Main Document    Page 2 of 8

Part 2: Plan Payments and Length of Plan


2.1   The applicable commitment period for the Debtor is            60     months.


2.2   Payment Schedule.
                                                               th                             2
      Unless the Court orders otherwise, beginning on the 30 day after the Petition Date or the entry date of any order converting
      this case to Chapter 13, whichever is later, the Debtor will make regular payments to the Trustee throughout the applicable
      commitment period and for such additional time as may be necessary to make the payments to claimants specified in Parts 3
      through 5 of this Plan (the “Plan Term”). The payment schedule shall consist of:

      ❑   Constant Payments:      The Debtor will pay                       per month for             months.

      ✔
      ❑   Variable Payments: The Debtor will pay make variable plan payments throughout the Plan Term. The proposed schedule
      for such variable payments are set forth in Exhibit A to this Order and are incorporated herein for all purposes.


2.3   Mode of Payment. Regular payments to the Trustee will be made from future income in the following manner:
      [Check one]

      ❑   Debtor will make payments pursuant to a wage withholding order directed to an employer.

      ✔
      ❑   Debtor will make electronic payments through the Trustee’s authorized online payment system.

      ❑   Debtor will make payments by money order or cashier’s check upon written authority of the Trustee.

      ❑   Debtor will make payments by other direct means only as authorized by motion and separate court order.


2.4   Income tax refunds.
      In addition to the regular monthly payments to the Trustee, and in the absence of a court order to the contrary, the Debtor is
      required to:
           (1)   supply a copy of each federal income tax return, including all supporting schedules, filed during the Plan
                 Term to the Trustee within 14 days of filing the return; and
           (2)   remit to the Trustee within 14 days of receipt all federal income tax refunds received by each Debtor
                 during the plan term which will be added to the plan base; provided, however, that the Debtor may retain
                 from each such refund up to $2,000.00 in the aggregate on an annual basis if the Debtor is current on
                 the payment obligations to the Trustee under this Plan at the time of the receipt of such tax refund.
      The Debtor hereby authorizes the Trustee to endorse any federal income tax refund check made payable to the Debtor during
      the plan term.


2.5   Additional payments.
      [Check one]

      ✔
      ❑   None. If “None” is checked, the rest of § 2.5 need not be completed.


2.6   Plan Base.
      The total amount due and owing to the Trustee under §§ 2.2 and 2.5 is      $10,125.00      which, when combined with any
      income tax refunds due to the Trustee under § 2.4, any litigation proceeds due to the Trustee under § 9.3, and any other funds
      received by the Trustee on the Debtor’s behalf during the Plan Term, constitutes the “ Plan Base.”
                    Case 19-41653   Doc 15   Filed 07/18/19   Entered 07/18/19 10:38:32   Desc Main Document   Page 3 of 8

Part 3: Treatment of Secured Claims


3.1   Post-Petition Home Mortgage Payments. [Check one]

      ✔
      ❑   No Home Mortgage. If “No Mortgage” is checked, the remainder of § 3.1 and § 3.2 need not be completed.

      ❑   Home Mortgage Maturing Before or During Plan Term. If “Mortgage Maturing” is checked, the claim will be addressed
          in § 3.4. The remainder of § 3.1 and § 3.2 need not be completed.


3.2   Curing Defaults and Maintenance of Direct Payment Obligations. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.2 need not be completed.


3.3   Secured Claims Protected From § 506 Bifurcation. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.3 need not be completed.


3.4   Secured Claims Subject to § 506 Bifurcation.
      [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.4 need not be completed.


3.5   Direct Payment of Secured Claims Not in Default. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.5 need not be completed.


3.6   Surrender of Property. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.6 need not be completed.


3.7   Lien Retention.
      The holder of a lien securing payment of a claim addressed in §§ 3.1 or 3.2 of this Plan shall retain its lien until the indebtedness
      secured by such lien is totally satisfied as determined under applicable non-bankruptcy law. The holder of a lien securing
      payment of any other allowed secured claim that is governed by this Plan shall retain its lien until the earlier of: (1) the total
      satisfaction of the indebtedness secured by the lien as determined under applicable non-bankruptcy law; or (2) the entry of a
      discharge order in favor of the Debtor under § 1328(a). In each instance, the provisions of this subsection may be superseded
      by a subsequent order of the Court.


3.8   Maintenance of Insurance and Post-Petition Taxes Upon Retained Collateral.
      For all property that secures the payment of an indebtedness and which is proposed to be retained by the Debtor under this
      Plan, the Debtor must maintain insurance coverage as required either by the applicable contractual documents governing the
      indebtedness or as may be directed by the Trustee. The Debtor must also pay all ad valorem taxes on property proposed to be
      retained by the Debtor under this Plan as they come due in the post-petition period. Such payment shall be tendered to the
      appropriate taxing authorities in accordance with applicable non-bankruptcy law on or before the last date on which such taxes
      may be paid without penalty.


3.9   Lien Avoidance. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.9 need not be completed.
                     Case 19-41653   Doc 15   Filed 07/18/19   Entered 07/18/19 10:38:32   Desc Main Document   Page 4 of 8




3.10    Rule 3012 Valuation of Collateral. [Check one]

       ✔
       ❑   None. If “None” is checked, the remainder of § 3.10 need not be completed.


3.11    Lien Removal Based Upon Unsecured Status. [Check one]

       ✔
       ❑   None. If “None” is checked, the remainder of § 3.11 need not be completed.


Part 4: Treatment of Administrative Expenses, DSO Claims and Other Priority Claims


4.1    General
       All allowed priority claims, other than those particular domestic support obligations treated in § 4.5, will be paid in full without
       post-confirmation interest. Where applicable, the Trustee is authorized to initiate monthly payments on an interim basis based
       upon the projected amount of each priority claim listed below until such time as the allowed amount of each priority claim is
       established by the filing of a proof of claim in accordance with the Bankruptcy Rules. The amount listed in that proof of claim,
       or the final determination by the Court of any objection thereto, shall control over any projected priority claim amount listed
       below.


4.2    Trustee’s Fees.
       The Trustee’s fees are fixed by the United States Trustee pursuant to the provisions of 28 U.S.C. § 586(e)(2) and, pursuant
       thereto, shall be promptly collected and paid from all plan payments received by the Trustee.


4.3    Attorney’s Fees.

       The total amount of attorney’s fees requested by the Debtor’s attorney in this case is       $4,000.00 . The amount of
           $195.00      was paid to the Debtor’s attorney prior to the Petition Date. The allowed balance of attorney’s fees will be paid
       by the Trustee from the remaining available funds after the payment of required adequate protection payments pursuant to §§
       3.3 and 3.4 of this Plan.
       The allowed balance of attorney’s fees to be awarded to the Debtor’s attorney in this case shall be determined by:

       ✔ LBR 2016(h)(1); ❑ by submission of a formal fee application.
       ❑
            LBR 2016(h)(1): If the attorney’s fee award is determined by the benchmark amounts authorized by LBR 2016(h), the total
            fee shall be the amount designated in LBR 2016(h)(1)(A) unless a certification is filed by the Debtor’s attorney regarding
            the rendition of legal services pertaining to automatic stay litigation occurring during the Benchmark Fee Period outlined in
            that rule. The Trustee is authorized to make the benchmark fee calculation and to recognize the proper enhancement or
            reduction of the benchmark amount in this case without the necessity of court order. No business case supplement to the
            benchmark fee shall be recognized unless a business case designation is granted on or before initial confirmation of the
            Plan.

            Fee Application: If attorney’s fees are determined by the formal fee application process, such fee application shall be
            filed no later than 30 days after the expiration of the Benchmark Fee Period outlined in LBR 2016(h)(1). If no application
            is filed within that period, the determination of the allowed amount of attorney’s fees to the Debtor’s attorney shall revert to
            the benchmark amounts authorized by LBR 2016(h)(1) without the necessity of any further motion, notice or hearing and
            the Trustee shall adjust any distributions in this class accordingly.


4.4    Priority Claims: Domestic Support Obligations (“DSO"). [Check one]

       ❑   None. If “None” is checked, the remainder of § 4.4 need not be completed.

       ✔
       ❑   DSO. The allowed priority claims listed below are based on an accrued domestic support obligation.
                 DSO Claimant                          Projected DSO Claim Amount                 Projected Monthly Payment by Trustee

 Yancy, Misty                                                                                                                     Pro-Rata


 Attorney General - Child Supp.                                                     $3,228.00                            Mo. 1 - 44, $71.74
                                                                                                                           Mo. 45, $71.44
                    Case 19-41653   Doc 15     Filed 07/18/19   Entered 07/18/19 10:38:32   Desc Main Document   Page 5 of 8




                DSO Claimant                           Projected DSO Claim Amount                  Projected Monthly Payment by Trustee

      Insert additional claims as needed.



4.5   Priority Claims: DSO Assigned/Owed to Governmental Unit and Paid Less Than Full Amount. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 4.5 need not be completed.


4.6    Priority Claims: Taxes and Other Priority Claims Excluding Attorney’s Fees and DSO Claims. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 4.6 need not be completed.


Part 5: Treatment of Nonpriority Unsecured Claims


5.1   Specially Classed Unsecured Claims. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 5.1 need not be completed.


5.2   General Unsecured Claims.
      Allowed nonpriority unsecured claims shall comprise a single class of creditors and will be paid:

      ❑   100% + Interest at           ;

      ❑   100% + Interest at               with no future modifications to treatment under this subsection;

      ✔
      ❑   Pro Rata Share: of all funds remaining after payment of all secured, priority, and specially classified unsecured claims.


5.3   Liquidation Analysis: Unsecured Claims Under Parts 4 & 5.
      If the bankruptcy estate of the Debtor was liquidated under Chapter 7 of the Bankruptcy Code, the holders of priority unsecured
      claims under Part 4 of this Plan and the holders of nonpriority unsecured claims under Part 5 of this Plan would be paid an
      aggregate sum of approximately                 $0.00           . Regardless of the particular payment treatments elected under
      Parts 4 and 5 of this Plan, the aggregate amount of payments which will be paid to the holders of allowed unsecured claims
      under this Plan will be equivalent to or greater than this amount.


Part 6: Executory Contracts and Unexpired Leases


6.1   General Rule – Rejection. The executory contracts and unexpired leases of the Debtor listed below are ASSUMED and will
      be treated as specified in § 3.2 of the Plan. All other executory contracts and unexpired leases of the Debtor are
      REJECTED.
      [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 6.1 need not be completed.


Part 7: Vesting of Property of the Estate


7.1   Property of the estate will vest in the Debtor only upon the entry of an order for discharge pursuant to § 1328, in the
      absence of a court order to the contrary.


Part 8: Nonstandard Plan Provisions
                      Case 19-41653   Doc 15   Filed 07/18/19   Entered 07/18/19 10:38:32   Desc Main Document   Page 6 of 8




      ❑   None. If “None” is checked, the rest of Part 8 need not be completed.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
included in the Official TXEB Form or any deviation from it. Any nonstandard provision set out elsewhere in this Plan is void. Even if
set forth below, any nonstandard provision is void unless the “Included” box is checked in § 1.4 of this Plan.
          Domestic Support Obligations - Debtor proposes to alter the Plan Distribution Order outlined in Section 9.2 of this Plan to
          pay the 11 U.S.C. § 507(a)(1)(A) priority Domestic Support Obligation claim of the Texas Attorney General in Section 4.4
          of this Plan in fixed monthly payments of $71.74 from months 1-45 for a total of $3,228.00. The fixed monthly
          payments will be paid concurrently with attorney fees and secured creditor claims. Any remainder of pre-petition arrears
          and/or accruing interest will be paid by the Debtor when the bankruptcy ends.



Part 9: Miscellaneous Provisions


9.1   Effective Date. The effective date of this Plan shall be the date upon which the order confirming this Plan becomes a final,
      nonappealable order.


9.2   Plan Disbursement Order. Unless the Court orders otherwise, disbursements by the Trustee under this Plan shall occur in
      the following order: (1) Trustee’s fees under § 4.2 upon receipt; (2) adequate protection payments under §§ 3.3 and 3.4; (3)
      allowed attorney fees under § 4.3; (4) secured claims under §§ 3.2, 3.3 and 3.4 concurrently; (5) DSO priority claims under
      §§ 4.4 and 4.5 concurrently; (6) non-DSO priority claims under § 4.6; (7) specially classed unsecured claims under § 5.1; and
      (8) general unsecured claims under § 5.2.


9.3   Litigation Proceeds. No settlement of any litigation prosecuted by the Debtor during the Plan Term shall be consummated
      without the consent of the Chapter 13 Trustee and, except as otherwise authorized by the Trustee, all funds received by the
      Debtor, or any attorney for the Debtor, shall be immediately tendered to the Chapter 13 Trustee for satisfaction of any
      authorized exemption claim of the Debtor, with the remainder of the funds dedicated as an additional component of the plan
      base.


Part 10: Signatures


X              /s/ Randy Leigh Tipton                                   Date         07/18/2019
Signature of Attorney for Debtor(s)


X             /s/ Todd Eugene Lafavor                                   Date         07/18/2019




X                                                                       Date

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)



By filing this document, the attorney for the Debtor or any self-represented Debtor certifies to the Court that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in TXEB Local Form 3015-a, other than any
nonstandard provisions included in Part 8, and that the foregoing proposed Plan contains no nonstandard provisions other
than those included in Part 8.
                   Case 19-41653   Doc 15   Filed 07/18/19   Entered 07/18/19 10:38:32   Desc Main Document   Page 7 of 8

Part 11: Certificate of Service to Matrix as Currently Constituted by the Court


I hereby certify that the above and foregoing document was served upon all of the parities as listed on the attached master mailing
(matrix) as constituted by the Court on the date of service either by mailing a copy of same to them via first class mail and/or
electronic notification on 07/18/2019


                                                                                    X             /s/ Randy Leigh Tipton
                                                                                    Signature of Attorney for Debtor(s)
                    Case 19-41653   Doc 15   Filed 07/18/19   Entered 07/18/19 10:38:32   Desc Main Document   Page 8 of 8
                                              UNITED STATES BANKRUPTCY COURT
                                                 EASTERN DISTRICT OF TEXAS
                                                      SHERMAN DIVISION

IN RE: Lafavor , Todd Eugene                                                                CASE NO 19-41653-BTR-13

                       Debtor(s)                                                            CHAPTER 13

                                        EXHIBIT "B" - VARIABLE PLAN PAYMENTS

                            PROPOSED PLAN OF REPAYMENT (VARIABLE PAYMENTS INTO THE PLAN)




 Month / Due Date Payment                           Month / Due Date Payment                               Month / Due Date Payment

 1   7/19/2019    $225.00                           21 3/19/2021          $225.00                          41 11/19/2022     $225.00

 2   8/19/2019    $225.00                           22 4/19/2021          $225.00                          42 12/19/2022     $225.00

 3   9/19/2019    $225.00                           23 5/19/2021          $225.00                          43 1/19/2023      $225.00

 4   10/19/2019   $225.00                           24 6/19/2021          $225.00                          44 2/19/2023      $225.00

 5   11/19/2019   $225.00                           25 7/19/2021          $225.00                          45 3/19/2023      $225.00

 6   12/19/2019   $225.00                           26 8/19/2021          $225.00                          46 4/19/2023      $0.00

 7   1/19/2020    $225.00                           27 9/19/2021          $225.00                          47 5/19/2023      $0.00

 8   2/19/2020    $225.00                           28 10/19/2021         $225.00                          48 6/19/2023      $0.00

 9   3/19/2020    $225.00                           29 11/19/2021         $225.00                          49 7/19/2023      $0.00

 10 4/19/2020     $225.00                           30 12/19/2021         $225.00                          50 8/19/2023      $0.00

 11 5/19/2020     $225.00                           31 1/19/2022          $225.00                          51 9/19/2023      $0.00

 12 6/19/2020     $225.00                           32 2/19/2022          $225.00                          52 10/19/2023     $0.00

 13 7/19/2020     $225.00                           33 3/19/2022          $225.00                          53 11/19/2023     $0.00

 14 8/19/2020     $225.00                           34 4/19/2022          $225.00                          54 12/19/2023     $0.00

 15 9/19/2020     $225.00                           35 5/19/2022          $225.00                          55 1/19/2024      $0.00

 16 10/19/2020    $225.00                           36 6/19/2022          $225.00                          56 2/19/2024      $0.00

 17 11/19/2020    $225.00                           37 7/19/2022          $225.00                          57 3/19/2024      $0.00

 18 12/19/2020    $225.00                           38 8/19/2022          $225.00                          58 4/19/2024      $0.00

 19 1/19/2021     $225.00                           39 9/19/2022          $225.00                          59 5/19/2024      $0.00

 20 2/19/2021     $225.00                           40 10/19/2022         $225.00                          60 6/19/2024      $0.00
